Citation Nr: 1138548	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as a collapsed lung.

2.  Entitlement to service connection for a disability manifested by night sweats.

3.  Entitlement to service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a chronic low back disorder.

5.  Entitlement to service connection for a chronic right hip disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a chronic left hip disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for a laceration on the top of the head.

9.  Entitlement to service connection for a chronic left foot disorder.

10.  Entitlement to service connection for a chronic left ankle disorder.

11.  Entitlement to service connection for a disability manifested by shaking, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran's appeal originally included a claim for service connection for fracture of the right little finger; however, that claim was granted in a March 2008 rating decision.  Consequently, that issue is no longer on appeal to the Board.  In addition, the Board notes that, in a June 2008 rating decision, service connection for PTSD was granted effective May 2006, the date the Veteran filed his initial claim for service connection.  The RO, however, has continued adjudicating an appeal for service connection for an acquired mental disorder.  Consequently, the Board has restated the issue as on the first page of this decision.

The issues of entitlement to service connection for sinusitis, a right foot disorder and hypertension have been raised by the record.  In his Notice of Disagreement submitted in August 2007, the Veteran stated that he has sinusitis that was treated during his military service.  The Board finds this to be a claim for service connection for sinusitis.  He also stated that the left foot claim should have been filed as a bilateral foot problem.  The RO, however, has continued to only adjudicate service connection for a left foot disorder.  Thus, the Board considers this statement as a claim for service connection for a right foot disorder.  In addition, he stated that he is currently taking blood pressure medication that he considers to be secondary to his PTSD, which the Board finds to be a claim for service connection for hypertension as secondary to service-connected PTSD.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Issues 4 through 11 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent and credible evidence fails to demonstrate at any time during the current appeal that the Veteran has had a chronic lung disorder, to include the spontaneous pneumothorax involving the right lung (claimed as a collapsed lung) incurred in October 1994 or residuals therefrom, that is related to his active duty.

2.  Competent and credible evidence of record demonstrates that the Veteran's "night sweats" are a symptom of his PTSD and are not a separate and distinct disability for which service connection may be granted.
3.  A t no time during the current appeal period has the Veteran had an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW


1.  A lung disorder, to include a collapsed lung, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2011).

2.  A disability manifested by night sweats was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  An acquired psychiatric disorder other than PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July and December of 2006, prior to the initial AOJ decision on his claims.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran has submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not claimed that there is any information or evidence that has not been obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA was not obligated to obtain medical examinations in relation to the claims for service connection for a collapsed lung, nights sweats and an acquired psychiatric disorder other than PTSD because there is no evidence that the Veteran either has a diagnosed disorder or that, if he does, it is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

A Lung Disorder, To Include, A Collapsed Lung

On his May 2006 application for service connection, the Veteran stated that he was claiming a disability of "colapsed (sic) right lung" and identified the onset as being in July 1990.  He also stated that he has been treated for this from July 1990 to the present.  In an August 2006 statement, the Veteran stated that his right lung collapsed on October 27, 1994, not even a year after his military discharge.  He stated that he had issues with his lungs throughout his military career with shortness of breath and that he is still continuing to have lung problems.  In his August 2007 Notice of Disagreement, he further stated that he did suffer from multiple bouts of lung ailments while in the service.  In addition, he noted that his ETS exam does list difficulty with shortness of breath.  He stated he continues to have problems to this day.

Service treatment records are silent for complaints of or treatment for a collapsed right lung.  These records do show that, on July 18, 1990, the Veteran was diagnosed to have pneumonia for which he was treated on an outpatient basis with antibiotics and an inhaler.  He was also put on a nebulizer that day with good results although still having diffuse rhonchi and mild wheezes.  He was assigned to quarters for 48 hours.  The Veteran was seen the next day and reported that he was feeling improvement.  He was continued on quarters for another 24 hours.  He again reported feeling better on follow up the next day, and the assessment was that he was responding to medications.  He was told to continue bed rest and medications and to return in a few days unless symptoms worsened.  He was seen on July 23rd for follow up, at which it was noted that he had greatly improved but was still having some nasal congestion and cough.  The assessment was that he was recovering from pneumonia.  He was advised to continue taking the antibiotic.  An August 7, 1990, note indicates that the Veteran failed to show for follow up so it was assumed that he was doing better.  There are no subsequent clinical records showing that the Veteran had a recurrence of the pneumonia or any residuals from the July 1990 incurrence.  

The Board acknowledges that the service treatment records demonstrate that the Veteran was treated for an upper respiratory infection in February 1991 and pharyngitis in December 1991; however, according to the relevant treatment notes, these illnesses did not affect the Veteran's lungs.  Rather the relevant treatment records show these illness affected the Veteran's nasal passages and his pharynx (i.e., throat), respectively.  Examination at both times indicated that his chest was clear.  Consequently, these incidents cannot be considered lung related.

Therefore, the Board finds that the only lung-related illness shown in the service treatment records is the pneumonia in July 1990.  Thus, the contemporaneous medical evidence is against the Veteran's claim that he suffered from multiple bouts of lung ailments during service.   
As for his claim that he had shortness of breath throughout service, the Board acknowledges that, on his separation Report of Medical History, the Veteran did report that a history of shortness of breath.  The examiner, however, noted that the Veteran was a smoker and attributed his shortness of breath to his smoking.  On physical examination, there were no abnormalities of the lungs found, although the examiner noted under the Summary of Defects and Diseases that the Veteran was a smoker and recommended that the Veteran discontinue smoking.  

The Board notes that, for claims filed after June 9, 1998, as here, special provisions in the law relating to claims based upon the effects of the use of tobacco products during service provide that, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.330.  Therefore, the Veteran's claim is barred by law from entitlement to service connection for any disability due to his tobacco use during his service.

Based upon the foregoing, the Board finds that the service treatment records fail to demonstrate that the Veteran had any chronic lung disorder in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The post-service medical evidence shows that the Veteran sustained a spontaneous pneumothorax (i.e., collapsed lung) on the right.  It is clear from the private treatment records available that this occurred when the Veteran was out bow hunting.  He reported that, when he pulled back the bow, he noticed some pain in his right chest but no real shortness of breath, although the pain was accentuated by taking a deep breath.  On admission, he was absent breath sounds in his right chest.  A chest tube was inserted and, after two days in the hospital, there was resolution of the pneumothorax.  Treatment notes indicated that chest x-ray demonstrated that there was no residual pneumothorax at the time of discharge.  

Subsequent treatment records do not show that the Veteran has had any recurring pneumothorax of the right lung.  There are records that the Veteran was treated for bronchitis in September 2001 and September 2006; however, given the time lapse between these episodes, it cannot be said that they represent a chronic disorder.  A November 1999 VA treatment record shows the Veteran was seen with complaints of right sided chest wall pain and pain in the shoulder after moving a tree right before putting together a deer blind.  He was concerned because the pain was the same as when he had the pneumothorax in 1994.  However, physical examination showed he was in no respiratory distress, and X-rays were negative.  The impression, therefore, was merely right chest wall pain.  

In support of his claim, the Veteran submitted multiple lay statements from family members and friends.  In a statement from his wife, she states that the Veteran had a collapsed lung in October 1994, which was a huge scare.  She stated that the doctor had told them that the chance of this happening again is high.  She stated that, although he has had no recurrent pneumothorax, the Veteran has been back to the emergency room on several occasions for lung related problems.  She also stated that she knows the Veteran had issues related to these while in the service, but did not indicate specifically what issues she knows about.

In another statement, the Veteran's father stated that, although he cannot remember in what order they were, the Veteran had something new wrong with him each time he came home.  He stated that, from the time the Veteran came home from Somalia, he has had a hard time breathing.

Unfortunately, the Board finds that these statements are too vague as to provide definite evidence of an onset of a lung disorder in service with a continuity of symptoms after service.  Even if the Veteran did have a harder time breathing after he returned from Somalia, he failed to report that on three post-deployment medical screenings.  Furthermore, the only opinion of record as to the cause of the Veteran's complaints of shortness of breath is that from the separation medical examiner who attributed the Veteran's shortness of breath in service to his smoking.  There is no competent and credible medical evidence of record to contradict that medical opinion as to the cause of the Veteran's shortness of breath.  

Furthermore, the wife's statements that the Veteran has had related issues in service and since then are not competent to establish a medical nexus exists between any in-service lung ailment and the spontaneous pneumothorax or other post-service lung ailments symptomatology, as a lay person, she lacks the requisite medical experience to render such a medical opinion.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran's wife is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, her statements are afforded little weight as to whether a nexus exists between the Veteran's post-service lung ailments, including the spontaneous pneumothorax in October 1994, and his military service.

Finally, the Board notes that the Veteran has not submitted any medical statement relating any diagnosed post-service lung ailments and the October 1994 spontaneous pneumothorax to his military service.  Rather, he has only submitted his unsubstantiated lay statements.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between any post-service lung ailments, including the October 1994 spontaneous pneumothorax, and his military service.

Furthermore, the Veteran's allegations of having multiple bouts of lung ailments in service and subsequent to service are not supported by the contemporaneous medical evidence.  The Veteran's lay statements as to having lung ailments is not competent as he has no expertise to diagnosis whether any ailment he had is actually related to the lungs or some other aspect of the upper respiratory system.  Consequently, without supporting contemporaneous medical evidence showing diagnoses of lung ailments, his statements lack credibility and they, therefore, are afforded little to no probative weight.

For the foregoing reasons, the Board concludes that the competent and credible evidence of record fails to establish that a chronic lung disorder was incurred in service, that the Veteran has continued to have a chronic lung disorder since service, or that the October 1994 spontaneous pneumothorax was related to his military service.  Furthermore, the Board finds the competent and credible evidence of record establishes that the Veteran's complaints of shortness of breath in service are related to his smoking and that the October 1994 spontaneous pneumothorax was due to an intercurrent cause (i.e., a result of his use of a bow while hunting).  [Even if the Board were to assume that the Veteran does in fact have a lung disorder resulting from his smoking in service, service connection for such a disability is barred.  See 38 C.F.R. § 3.300.]  

Consequently, the Board finds that the preponderance of the evidence is against finding that at any time during the current appeal the Veteran had a chronic lung disability related to his military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  For these reasons, the Board finds that service connection for a lung disorder, to include a collapsed lung, is not warranted.

Disability Manifested By Night Sweats

In his claim filed in August 2006, the Veteran stated that he wakes up in the middle of the night sweating and does not remember why.  He stated this is a constant and recurring thing.  

The Board notes that the service treatment records are silent for complaints of or treatment for night sweats.  In addition, post-service medical evidence demonstrates that, whenever the Veteran complained of night sweats, it was always during mental health treatment and seems to usually be related to his nightmares.  The report of a VA examination conducted in May 2008 for the Veteran's PTSD also demonstrates that the Veteran reported having nightmares and waking up sweating, heart racing and shaking during the night.  Furthermore, the examiner stated that the Veteran's arousal symptoms appear to be the most severe with nighttime sleep that is interrupted five to seven nights with flashbacks and severe arousal, and waking panic attacks, which would account for the Veteran's report of waking up sweating.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223   (1992). The Veteran's night sweats have clearly been related to his service-connected PTSD and are present without any underlying disorder.  Thus, the evidence shows that he does not have any condition that is separate and distinct from the already service-connected PTSD causing his night sweats.  In fact, the Veteran conceded in his Notice of Disagreement that his night sweats were part of his PTSD.  The Board, therefore, finds that the Veteran's night sweats do not constitute a separate and distinct disability for which service connection may be awarded, but rather are merely a symptom of an already service-connected disability.  As a separate and distinct disability has not been shown to be present at any time during the current appeal, service connection is not warranted.  See 38 U.S.C.A. § 1110 , 1310; 38 C.F.R. § 3.303 , 3.304.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Consequently, the Veteran's appeal must be denied.  

An Acquired Psychiatric Disorder Other Than PTSD

On his May 2006 application for service connection, the Veteran stated that he was claiming a "nervious (sic) condition."  In his August 2007 Notice of Disagreement, the Veteran acknowledged that this has properly been diagnosed as PTSD and stated that he was being treated at the VA Medical Center Mental Health Clinic for this.  In a June 2008 rating decision, service connection for PTSD was awarded and evaluated as 70 percent disabling effective May 2006, the date of the Veteran's original application for service connection.  Despite having granted service connection for PTSD, the RO has continued to adjudicate a claim for an acquired mental disorder.  The Board finds, however, that the grant of service connection for PTSD was a full grant of the benefit sought as the medical evidence fails to establish that the Veteran has any other acquired psychiatric disorder and the Veteran himself has conceded that PTSD is the correct diagnosis of his claimed nervous condition.

The Board acknowledges that one VA treatment record from April 2007 shows a diagnosis of a depressive disorder, not otherwise specified, in addition to a diagnosis of PTSD; however, at that time, the Veteran had not been taking his antidepressant.  Significantly the Board notes that, in February 2007 when the Veteran was first evaluated by Mental Health, the only diagnosis given was of PTSD and that every treatment record after April 2007 has only listed PTSD as the diagnosis of the Veteran's psychiatric disorder.  Even more significantly, the examiner who conducted the Veteran's VA examination related to his claim only diagnosed the Veteran to have PTSD.  He did not make any finding that the Veteran's depression was sufficient enough to warrant a separate diagnosis.  In fact, he stated that the Veteran's mood was highly variable from intense anxiety to depressive states thereby indicating that the Veteran's depression is a symptom of his PTSD.  
Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that at any time during the current appeal period the Veteran has had any psychiatric disorder other than PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Therefore, service connection for an acquired psychiatric disorder other than PTSD is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  


ORDER

Entitlement to service connection for a lung disorder, claimed as a collapsed lung, is denied.

Entitlement to service connection for a disability manifested by night sweats is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

The Veteran's claims for service connection for a right hip disorder, a left hip disorder, chronic headaches, and a low back disorder, a laceration on the top of the head, a left foot disorder, a left ankle disorder, and a disability manifested by shaking are remanded for additional development.  Specifically the Board finds that VA examination of each of the claimed disorders is warranted.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initially the Board notes that there are indications in the record that there may be outstanding VA treatment records.  The last treatment record not related to the Veteran's mental health treatment is from January 2008.  Treatment records subsequent to that date may be highly probative to the Veteran's claims.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's VA treatment records, except for his mental health records, should be obtained from February 2008 to the present.

With regard to the Veteran's claim for service connection for a low back disorder, the Board finds that VA examination is necessary to obtain a medical opinion as to whether the Veteran's current low back disorder is related to his military service.  The post service medical evidence since 2007 shows that the Veteran has been alternatively diagnosed to have degenerative joint disease or degenerative disc disease at the L5-S1 level, an arthritic condition, facet arthritis, and arthralgia.  The reports of the onset of his low back pain, however, are inconsistent.  A January 2007 private treatment record notes the Veteran gave a five year history of back pain and denied any injury; however, it was noted that the Veteran recalled having low back pain in service in the early 1990s without any specific treatment.  In a February 2007 VA primary care treatment note, the Veteran reported having low back pain since 1993 with a significant increase in pain over the prior two months.  At a June 2007 physical therapy consult, the Veteran related his back pain to his physical training in service in 1993.  In contrast, April 2007 and June 2007 VA treatment notes indicate the Veteran reported ongoing low back pain since December.  Finally, a January 2008 neurosurgery consult note indicates the Veteran reported a history of low back pain for about 13 years without a back injury.  He reported that the pain has increased in the past two years and he thinks he might have injured his back at that time when he tried to keep a vehicle from rolling back.  The physician noted that an outside MRI (magnetic resonance imaging) scan showed multiple minor disc bulges, no disc herniations or canal stenosis, and no nerve root compression.  She determined there was no need for surgical intervention and referred the Veteran to the pain clinic.

Thus, the Board finds that a VA spine examination is necessary to determine the exact nature of the Veteran's low back disorder and to obtain a medical opinion as to whether any current low back disorder is related to the Veteran's military service as he claims, or whether there is an intercurrent cause.  

With regard to the Veteran's claims for service connection for chronic right and left hip disorders, the Board finds that the evidence is unclear as to whether the Veteran in fact has a separate and distinct disability relating the Veteran's hips or whether his complaints of pain are related to his low back disorder.  The Board notes that VA treatment records show that X-rays of the hips taken in August 2007 were normal; however, on evaluation by physical therapy, it was noted that he had poor strength in the hip extensors and other hip movements although range of motion was within full limits and a specific diagnosis was not given solely related to the hips.  

In addition, the Veteran has stated that his hip pain began in service and has continued since.  See August 2006 statement.  He has submitted multiple lay statements in support of his claims as well.  Conversely, however, in his Notice of Disagreement, the Veteran stated that his bilateral hip pain is secondary to his low back disorder.  

No VA examination has been given relating to these claims.  Consequently, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hip disorders the Veteran may have, and to obtain medical nexus opinions, including whether any current hip disorder (whether unilateral or bilateral) is secondary to his low back disorder.

With regard to the Veteran's claim for service connection for chronic headaches, the Board notes that the Veteran relates that the onset of his headaches was from a head injury he received in service in which he sustained a long laceration to the top of his head.  The Board observes that the service treatment records show that the Veteran was treated in October 1991 for a long laceration on the top of his head caused by an injury to the head two days prior, which is consistent with the Veteran's report.  There are no subsequent treatment records for headaches either in service or thereafter.  The Veteran is, however, competent to testify that he has headaches, their onset, and the symptoms related thereto.  Contrarily, however, in the August 2007 Notice of Disagreement, the Veteran claimed that he has sinusitis and that his headaches may be related to this.  Thus, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's headaches to include a medical nexus opinion of the likelihood that they are related to the in-service head injury.

Furthermore, the Board finds that remand of the Veteran's claim for service connection for a laceration to the head is necessary because, although the service treatment records show such injury was incurred in service, there is no evidence of any current residuals therefrom.  The Veteran has claimed his headaches are related to this injury but he may also have a scar given the description of the laceration but he has not said so and there is no medical evidence to show that one presently exists.  Consequently, a VA examination is necessary to determine what, if any, residuals the Veteran has related to the laceration to the top of the head the Veteran sustained in service.  Since the head laceration and the headaches are intrinsically intertwined, a single examination is felt best with regards to these claims.

With regard to the Veteran's claim for service connection for a left foot disorder, the Board finds that the evidence of record is confusing as to what current foot disorder or disorders the Veteran may have of his left foot and whether any are related to service.  The Board notes that the Veteran's service treatment records showed treatment only for blisters on his heels and warts on the bottom of the left foot in 1992 and 1993, respectively.  On separation examination, however, the examiner found that the Veteran had pes cavus and Morton's foot/Greek foot.  The Veteran underwent VA examination for his feet in August 2008.  As a result, the examiner actually diagnosed the Veteran to have bilateral pes planus, right greater than left, based upon x-rays of the feet.  He also diagnosed the Veteran to have neuritis of the heels that he opined was not due to service because there was no treatment for any condition on active duty known to have the long term sequela of neuritis of the heels.  Contrarily, a VA Podiatry note from October 2007 not only noted neuritis of the bilateral posterior heels but also noted the Veteran to have cavus feet.  As pes cavus and pes planus are contrasting conditions (the first with high arches and the second with low arches), the Board finds the medical evidence to be confusing as to what disorder the Veteran actually has.  Thus, a new VA examination is necessary to clarify the diagnosis of the Veteran's left foot disorder and to obtain an opinion whether it is related to the findings found on the Veteran's separation examination in 1993.  

With regard to the Veteran's claim for service connection for a left ankle disorder, the Veteran has related that he injured it in service and that he still has problems from time to time.  (See August 2007 Notice of Disagreement).  He has also stated that his left ankle throbs if he stands on it too long.  (See August 2006 statement.)  The Board notes that the service treatment records show the Veteran was treated for a sprained left ankle in January 1992.  X-rays at that time showed increased soft tissue but no sign of fracture.  As the Veteran had an injury to his left ankle in service and complains of continuing problems with it, the Board finds that a VA examination is warranted to determine whether the Veteran has any current left ankle disorder and, if so, to obtain a medical nexus opinion whether it is related to the left ankle sprain or any other event incurred during service.

Finally, with regard to the Veteran's claim for service connection for a disability manifested by shaking, the Board notes that the medical evidence of record indicates the Veteran has tremors involving the bilateral upper extremities.  The medical evidence is unclear, however, whether this is a symptom of the Veteran's service-connected PTSD or is a separate and distinct disability with a separate pathology.  The Veteran has undergone neurological work up for his tremors at the VA Medical Center, but it appears no cause of the tremors has been determined.  The neurologist stated, however, that they are generalized tremors complicated by anxiety.  Mental Health treatment records indicate that the Veteran's tremors worsen when the Veteran has intrusive thoughts and flashbacks.  Conversely, a private treatment note from January 2007 noted the Veteran's complaints of having tremors since being in Somalia in 1993, which have worsened as his PTSD symptoms have worsened.  The assessment was PTSD with tremor.  

The Veteran has reported that has had tremors since he was in Somalia in 1993.  He has submitted multiple lay statements from family, friends and previous employers in support of his claim.  Alternately, however, the Veteran has also related these tremors as a symptom of his PTSD.  See August 2007 Notice of Disagreement and January 2010 statement.  

Consequently, the Board finds that a VA examination is warranted to determine the exact nature of the Veteran's tremors-in other words, to determine whether the tremors of the Veteran's bilateral upper extremities are a symptom of his PTSD or whether they are a separate and distinct disability therefrom that are either directly related to service or are secondary to his service-connected PTSD (i.e., proximately due to, the result or aggravated thereby).  

If it is determined that the Veteran's tremors are a symptom of his service-connected PTSD, then it should be considered whether they have such a distinct and separate symptomatology that a separate disability rating should be assigned for them.  See Esteban v. Brown, 6 Vet App 259 (1994) (which stipulates that the appellant is entitled to a combined rating where the symptomatology is distinct and separate).  See also 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.

Finally, given that the theory of secondary service connection has been raised with regard to the Veteran's claims for service connection for right and left hip disorders and tremors, the Board finds that appropriate notice on how to establish such entitlement should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice as to secondary service connection with regard to his claims for bilateral hip disorders and tremors that is compliant with the current notice requirements.

2.  Obtain and associate with the claims folder copies of records of low back, hip, headaches, head laceration, left foot, left ankle, and shaking treatment that the Veteran may have received from the VA Medical Centers in Saginaw and Ann Arbor, Michigan, from February 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  After all additional evidence has been obtained and associated with the claims file, scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Spine examination for the claim for a low back disorder - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to the cause of the Veteran's current low back complaints.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disorder diagnosed is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should consider and address the Veteran's report of an onset of pain in service and a continuity of symptoms since service.  The examiner is also asked to address whether the evidence establishes that the Veteran had an intercurrent injury that is at least as likely as not the etiology of the Veteran's current low back disorder.  The examiner must also take into consideration the multiple lay statements submitted by the Veteran in rendering an opinion.  A complete rationale for all opinions given should be provided discussing the relevant evidence and any medical principles, treatise, studies, etc. relied upon in rendering the opinion.

Joint examination  for claims for bilateral hip disorders and left ankle disorder  -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran currently has any disorder of his right hip, left hip and/or left ankle.  

If any disorder of the hips (whether unilateral or bilateral) is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hip disorder found on examination is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should consider and address the Veteran's report of an onset of pain in service and a continuity since service.  If the examiner responds negatively to the prior opinion request, then the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hip disorder found on examination is proximately due to, the result of or has been aggravated by the Veteran's low back disorder.  
If any disorder of the left ankle is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) it is related to any injury, disease or event incurred during service, specifically whether it is related to the left ankle sprain the Veteran incurred in service in January 1992.  In rendering an opinion, the examiner should consider and address the Veteran's report of an onset of pain in service and a continuity since service.  

A complete rationale for all opinions given should be provided discussing the relevant evidence and any medical principles, treatise, studies, etc. relied upon in rendering the opinion.

Neurological examination related to the claims for headaches, residuals of a head injury (to include scar residuals), and tremors of the upper extremities  - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran currently has a chronic headache disorder.  If a chronic headache disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) it is related to any injury, disease or event incurred during service, specifically the head injury incurred in October 1991.  In rendering an opinion, the examiner should consider and address the Veteran's report of an onset of headaches in service and a continuity since service.  The examiner should also be asked to determine whether the evidence establishes that there is an intercurrent cause of the Veteran's chronic headaches, such as sinusitis as he stated in his August 2007 Notice of Disagreement.

The examiner is also asked to address whether the Veteran has a residual scar from the laceration he incurred to the top of his head caused by the injury in October 1991, and, if so, to describe such scar in terms of the eight characteristics of disfigurement set forth in the rating criteria for evaluating scars on the head, face and neck (see Diagnostic Code 7800), or whether it is unstable or painful.  The examiner should also address whether any scar limits the functioning of the affected area.

With regards to the Veteran's claim for tremors of his upper extremities, after reviewing the file and conducting any necessary testing, the examiner should render a diagnosis and, if possible, render a medical opinion as to the likely pathology of the Veteran's tremors involving his upper extremities.  In rendering such an opinion, the examiner should address whether the Veteran's tremors are a symptom of his service-connected PTSD or are due to a separate and distinct pathology.  If his tremors are due to a separate and distinct pathology, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the tremors of his upper extremities is proximately due to, the result of or has been aggravated by his service-connected PTSD.

A complete rationale for all opinions given should be provided discussing the relevant evidence and any medical principles, treatise, studies, etc. relied upon in rendering the opinion.

Feet exam for claim for a left foot disorder - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current disorder(s) of the left foot to include, but not limited to, pes cavus, pes planus and neuritis.  

If any disorder of the left foot is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) it is related to any injury, disease or event incurred during service, specifically whether it is related to the treatment for blisters and warts in service or to the finding at the Veteran's separation examination in November 1993 that he had pes cavus and Morton's foot/Greek foot.

A complete rationale for all opinions given should be provided discussing the relevant evidence and any medical principles, treatise, studies, etc. relied upon in rendering the opinion.

4.  After ensuring that all necessary development has been accomplished (including that the VA examination reports are complete and adequate), the service connection claims remaining on appeal should be readjudicated.  In readjudicating the Veteran's claims for service connection for a right hip disorder, a left hip disorder and a disability manifested by shaking, entitlement to secondary service connection should also be considered.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


